DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-17 are directed to an apparatus, but claims method steps of using the apparatus. Consequently, the claims are indefinite. In re Katz Interactive Call Processing Patent Litigation, 639 F .3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). For example claim 1, line 12 recites “suctioning water”, lines 13-14 recite “receiving water” and claim 5 recites “plant is placed”. For examination purposed these method steps will be read as being “configured to”. 
Claim 7 recites the limitation "the water supply pipe" in 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this will be interpreted to say --a water supply pipe--.
Claims 10 and 11 recite the limitation "the water supply pipe" in line 5 and line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 10 will be interpreted to be dependent on claim 2 where “a water supply pipe” is introduced.
Claim 11 recites the limitation “is formed by further recessed so as to correspond to the water supply pipe”. It is unclear what is meant by this. For examination purposes this will be interpreted to say --is further recessed so as to correspond to the water supply pipe--.
Claim 12 recites the limitation “in which a portion of the water supply bed is formed to protrude or which is formed in the water supply bed”. It is unclear what is meant by this since the forming is a process of making and a portion of the water supply bed would be a part of the water supply bed since they are the same part. For examination purposes this will be interpreted as --in which a portion of the water supply bed protrudes--. 
Claim 13 recites the limitation “and receiving a signal output from the first sensor”. It is unclear what is meant by this. For examination purposes the sensors will be interpreted to be continuity sensors and it will be interpreted to say --and complete a circuit with the first sensor--.
Claim 14 recites the limitation “the first sensor and the second sensor are in contact with each other by the water supplied to the inflow portion and the water supply flow path”. It is unclear what is meant by this. For examination purposes this will be interpreted as --the water supplied to the inflow portion and the water supply flow path is configured to flow from the first sensor to the second sensor-.
Claim 14 recites the limitation “the signal of the first sensor is input to the second sensor”. It is unclear what is meant by this. For examination purposes this will be interpreted to say --the first sensor is configured to complete a circuit with the second sensor--. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because it is directed to both an apparatus and claims method steps. For examination purposes the claim will be interpreted as an apparatus claim and the method steps will be interpreted as being “configured to”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Waltel, Jr. (US 4,887,388) hereinafter referred to as Waltel in view of Oberst (US 8,910,419).
Regarding claim 1, Waltel discloses a plant cultivating apparatus comprising: 
a water supply bed 10 (Figure 1) configured to be disposed at one side of a cultivation chamber and have a water supply flow path 16 (Figure 1) [configured to] (See 112 and 101 Rejection above) receive water from a water storage (Column 2, lines 57-59); and 
a cultivation port 12 (Figures 1 and 5) configured to be seated on the water 10supply bed and receive water from the water supply flow path, 
wherein the cultivation port includes: 
a suction member 22 (Figure 3) disposed in the cultivation port and [configured to] suction water stored in the water supply flow path (Column 3, lines 11-14); and 
a medium 22 (Figure 3) disposed above the suction member, [configured to] receive 15water from the suction member, and store nutrients required for plant growth (Column 3, lines 11-14).  

Oberst teaches, in the analogous art of plant cultivation, a body 17 (Figure 2) configured to have a cultivation chamber (space inside body) therein; and a water storage 63 (Figure 2) configured to be disposed in the body and store water.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plant cultivating apparatus as disclosed by Waltel with the body configured to have a cultivation chamber therein; and the water storage configured to be disposed in the body and store water as taught by Oberst in order to control the environment of the plants (Column 4, lines 23-37).
Regarding claim 6, Waltel and Oberst teach the plant cultivating apparatus of claim 1 as stated above. Waltel further discloses 5wherein the water supply bed includes a water channel (Figure 1, walls of references 28, 30, and 36) protruding upward from the inner bottom surface of the water supply bed to form the water supply flow path.  
Regarding claim 12, Waltel and Oberst teach the plant cultivating apparatus of claim 1 as stated above. Waltel further discloses 5wherein the water supply bed includes an inflow portion 34 (Figure 1) which is connected to the water supply flow path 16, into which the water from the water storage [is configured to] flow, in which a portion of the water supply bed [protrudes] (See 112 rejection) (walls of references 28 and 30 protrude from the water supply bed).  

Claims 2-4, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Waltel (US 4,887,388) in view of Oberst (US 8,910,419) as applied to claims 1 and 6 above, and further in view of Leeworthy (US 10,555,464).

Waltel fails to disclose wherein the cultivation port includes a water supply pipe 20which extends downward from a bottom surface of the cultivation port and which has a hollow interior, and33Attorney Docket No.: 20519-0607001 Client Ref.: 18LSL181US02/PO19-00901USwherein the suction member is disposed in the water supply pipe.  
Leeworthy teaches, in the analogous art of plant cultivation, a cultivation port 4 (Figure 6) that includes a water supply pipe 6 (Figures 5-9) which extends downward from a bottom surface of the cultivation port (Figures 6 and 7) and which has a hollow interior (Column 9, line 67- Column 10, line 5), and wherein a suction member (Column 10, lines 8-11) is disposed in the water supply pipe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cultivation port as disclosed by Waltel with the water supply pipe as taught by Leeworthy in order to contain the medium and not let it enter the water supply (Column 9, lines 34-38).
Regarding claim 3, Waltel, Oberst, and Leeworthy teach the plant cultivating apparatus of claim 2 as stated above, 5and L and Leeworthy further teaches that the water supply pipe includes: at least one recessed portion 7 (Figures 6 and 7) which is disposed at one end portion of the water supply pipe and in which a portion of the water supply pipe is opened (Column 10, lines 24-26); and a porous portion 11 (Figure 8) which is disposed at one end portion 10of the water supply pipe and covers the hollow of the water supply pipe (Column 9, lines 61-62; Column 11, lines 1-3).  
Regarding claim 4, Waltel, Oberst, and Leeworthy teach the plant cultivating apparatus of claim 2 as stated above, and Waltel further teaches that the cultivation port includes a plurality of 15pedestals 26 (Figure 5) which extend downward from the bottom surface of the cultivation port and extend further below the water supply pipe (Column 2, lines 28-30).  

Waltel fails to disclose 15wherein a portion of [a] (See 112 rejection) water supply pipe is located between the first wall and the second wall.  
Leeworthy teaches, in the analogous art of plant cultivating a water supply pipe 6 (Figures 5-9) which extends downward from a bottom surface of a cultivation port 4 (Figures 6 and 7) into a water supply (Column 9, line 67- Column 10, line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plant cultivating apparatus as disclosed by Waltel with the water supply pipe as taught by Leeworthy in order to contain the medium and not let it enter the water supply (Column 9, lines 34-38); and since the water supply pipe sits below the cultivation port, part of the water supply pipe would be located between the first and second wall. 

    PNG
    media_image1.png
    572
    802
    media_image1.png
    Greyscale


Regarding claim 9, Waltel and Oberst teach the plant cultivating apparatus of claim 8 as stated above. Waltel further discloses 5wherein the water supply flow path includes a plurality of flow paths (Figure 1, walls of References 28, 30, and 36; shows 4 of each) in which a portion of the water supply flow path branches (36 branches to 30), and wherein the plurality of flow paths are disposed to be spaced apart from each other (all are spaced evenly), the water supply pipe disposition 10unit is formed in each flow path (28 is connected to each path).  
Regarding claim 10, Waltel and Oberst teach the plant cultivating apparatus of claim [2] (See 112 Rejection) as stated above. Waltel further discloses wherein the water supply bed includes a water channel (Figure 1, References 28, 30, and 36) recessed downward from an inner bottom surface of the water 15supply bed to form the water supply flow path, and wherein the water channel is further recessed downward than the water supply pipe (Column 2, lines 28-30; the pedestals sit on the bottom so the channel is further recessed than the water supply pipe).  
Regarding claim 11, Waltel and Oberst teach the plant cultivating apparatus of claim 10 as stated above. Waltel further discloses 20wherein the water channel includes a water supply pipe disposition unit 28 (Figure 1) in which a portion of the water channel isClient Ref.: 18LSL181US02/PO19-00901US further recessed so as to correspond to the water supply pipe (28 is further recessed than 36).  

    PNG
    media_image1.png
    572
    802
    media_image1.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Waltel (US 4,887,388) in view of Oberst (US 8,910,419) as applied to claim 1 above, and further in view of Spiro (US 2018/0325038) and Leeworthy (US 10,555,464).
Regarding claim 5, Waltel and Oberst teach the plant cultivating apparatus of claim 1 as stated above.
Waltel fails to disclose wherein the cultivation port further includes:  20a seed layer which is disposed above the medium and on which the plant is [configured to be] placed; and34Attorney Docket No.: 20519-0607001 Client Ref.: 18LSL181US02/PO19-00901USa cover which covers one surface of the cultivation port.  
Spiro teaches, in the analogous art of plant cultivation a seed layer 4 (Figure 5B) disposed above a medium 108 on which a plant 29 is [configured to be] placed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cultivation port as disclosed by Waltel with the seed layer disposed above a medium on which a plant is [configured to be] placed in order to grow plants in the cultivation port. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cultivation port as disclosed by Waltel with the water supply pipe with a cover that covers one surface of the cultivation port as taught by Leeworthy in order to contain the medium and not let it enter the water supply (Column 9, lines 34-38)
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Waltel (US 4,887,388) in view of Oberst (US 8,910,419) as applied to claims 12 above, and further in view of Moran et al. (2018/0125022).
Regarding claim 13, Waltel and Oberst teach the plant cultivating apparatus of claim 12 as stated above.
Waltel fails to disclose wherein the water supply flow path includes a plurality of sensors, and wherein the plurality of sensors includes:  15a first sensor disposed at the inflow portion [configured to] output a signal; and a second sensor disposed at one end portion of the water supply flow path away from the inflow portion [configured to communicate with the first sensor] (See 112 Rejection).  
Moran et al. teaches, in the analogous art of watering systems, a water supply flow path 110 (end of 110/ nozzle 112 into tank; Paragraph [0067], lines 6-9) including a plurality of sensors 111 (111a, 111b, and 11c; Figure 7b ), wherein the plurality of sensors include a first sensor 111a disposed at the inflow section configured to output a signal (Paragraph [0072], lines 19-22); and a second sensor 111c disposed at one end portion of the water supply flow path away from the inflow portion 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the water supply flow path as disclosed by Waltel with the plurality of sensors as taught by Moran et al. in order to control when the water needs to be supplied or turned off (Paragraph [0099], lines 10-13 and 19-22)
Regarding claim 14, Waltel, Oberst, and Moran et al. teach the plant cultivating apparatus of claim 13 as stated above, Moran et al. further teaches 37Attorney Docket No.: 20519-0607001Client Ref.: 18LSL181US02/PO19-00901USwherein, the water supplied to the inflow portion and the water supply flow path [is configured to flow from the first sensor to the second sensor] (See 112 Rejection), the signal of the first sensor is [configured to complete a circuit with] the second sensor (Paragraph [0099], lines 14-18).  
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Waltel (US 4,887,388) in view of Oberst (US 8,910,419) as applied to claims 1 above, and further in view of Spiro (US 2018/0325038).
Regarding claim 15, Waltel and Oberst teach the plant cultivating apparatus of claim 1 as stated above.
Oberst fails to disclose wherein the water storage includes: a main storage [configured to store] the water; and an auxiliary storage which is disposed above the main 10storage, into which a preset amount of water [is configured to] flow from the main storage, and [configured to] supply a preset amount of water to the water supply bed.  
Spiro teaches, in the analogous art of plant cultivation, a water storage that includes: a main storage 7 (Figure 1A) for storing water and an auxiliary storage 9 (Figure 1A) which is disposed above the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the water storage as disclosed by Oberst with the main storage and auxiliary storage as taught by Spiro in order to ensure the plants have a specific amount of water to be watered at all times (Paragraph [0111], lines 36-42).
Regarding claim 16, Waltel, Oberst, and Spiro teach the plant cultivating apparatus of claim 15 as stated above. Spiro further discloses 15wherein the body includes: a pump 6 (Figure 1A) [configured to] flow the water stored in the main storage to the auxiliary storage (Paragraph [0111], lines 38-40).  
Regarding claim 17, Waltel, Oberst, and Spiro teach the plant cultivating apparatus of claim 16 as stated above. Spiro further discloses 20wherein the body further includes: a supply pipe 13 (Figure 1A) which is connected to the pump to allow water stored in the main storage to flow into the auxiliary storage (Paragraph [0111], lines 5-6); and a recovery pipe 39 (Figure 1A) which [is configured to] recover excess water to the main storage when a preset amount or more of water is 5excessively supplied to the auxiliary storage (Paragraph [0111], lines 11-14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL LYNN RYDBERG whose telephone number is (571)272-6323.  The examiner can normally be reached on M-Th 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 5712705301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MARC BURGESS/Primary Examiner, Art Unit 3642